Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on August 27, 2021.
3.	As a result of the amendment filed on 08/27/2021, claims 1-2, 8-9, 15-16 has been amended, claims 18-19, 21 has been cancelled, and claim 23 has been newly added.
4.	After a thorough search and examination of the present application and in light of the prior art made of record and applicant’s amendment and remarks filed on 08/27/2021, claims 1-17, 20 and 22-23 (renumbered as claim 1-20) are allowed.
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/2021 has been entered.
					Reason’s for Allowance
6.	The following is an examiner’s statement of reasons for allowance:
	In the examiner’s final office action dated on June 30, 2021, claims 1-17 and 20-22 were rejected under 35 U.S.C. 103(a) based primarily on US 2018/0262864 A1 to Reynolds et al and US 2019/0156198 A1 to Mars et al.
	The claimed invention is directed towards a system comprising: one or more computer processors; one or more computer memories; and a set of instructions incorporated into the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations comprising: receiving a metric from a computing device associated with an entity, the metric comprising a summary flag; adding a custom field to a summary table corresponding to the metric; training a machine learning model based on historical raw data and historical values for the metric to identify patterns in the historical raw data that indicate a true or false value for the summary flag represented by the custom field; associating a handler for deriving a value from raw data as it is received with the custom field added to the summary table the handler identifying the trained machine learning model and identifying inputs to the trained machine learning model; adding the handler to a set of handlers for processing the raw data; as the raw data is received from a data provider via an input channel, performing operations comprising: invoking the handler and providing at least a portion of the raw data as an input into the trained machine learning model associated with the handler to generate an output from the machine learning model, the output comprising a true or false value; determining a value for the summary flag based on the output of the machine learning model; and inserting the determined value for the summary flag into the custom field of the summary table; and providing access to the summary table as enriched data for use by an analysis tool.
 	The prior art of record US 2018/0262864 A1 to Reynolds et al and US 2019/0156198 A1 to Mars et al, do not teach, show or suggest the features of associating a handler for deriving a value from raw data as it is received with the custom field added to the summary table the handler identifying the trained machine learning model and identifying inputs to the trained machine learning model; adding the handler to a set of handlers for processing the raw data; as the raw data is received from a data provider via an input channel, performing operations comprising: invoking the handler and providing at least a portion of the raw data as an input into the trained machine learning model associated with the handler to generate an output from the machine learning model, the output comprising a true or false value in combination with other claimed features.
An updated search of prior art in domains (EAST, Google, Google Scholer and ip.com) has been conducted. The prior art searched and investigated do not fairly teach or suggest 
The dependent claims 2-7 and 22-23 depending on independent claim 1, dependent claims 9-14 depending on independent claim 8, and dependent claims 16-17 and 20 depending on independent claim 15 are also distinct from the prior art for the same reasons.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
				Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138.  The examiner can normally be reached on M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167